Detailed ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a solid electrolyte comprising an ion conductive material having a garnet type structure, specifically (Li6.4Ga0.15Sc0.05)La3Zr2O12; another ion conductive material having a LISICON type structure, specifically (Li3.3Al0.03)(V0.6Si0.4)O4 and a compound containing Li and B, specifically Li2.7Al0.1BO3 in the reply filed on 1-20-2022 is acknowledged.  The traversal is on the ground(s) that it wouldn’t be a burden to search the different species of the garnet type structure material or the LISCON type structure material or the different possibilities for the compound containing Li and B.  This is not found persuasive because it would be very burdensome to search all the combinations possible each of the different materials individually and search all the different possibilities for solid electrolyte comprising 3 different materials.
The requirement is still deemed proper and is therefore made FINAL.           A solid electrolyte comprising an ion conductive material having a garnet type structure, specifically (Li6.4Ga0.15Sc0.05)La3Zr2O12; another ion conductive material having a LISICON type structure, specifically (Li3.3Al0.03)(V0.6Si0.4)O4 and a compound containing Li and B, specifically Li2.7Al0.1BO3 has been found allowable.  
            Therefore, a garnet-type structure comprising Li7La3Ta2O12; a LISICON type: Li4SiO4 and a compound containing Li and B: Li3BO3 was searched.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-8 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified lithium ion conductive materials having a garnet type structure as stated in claims 4-5 and 9-10, does not reasonably provide enablement for any ion conductive material having a garnet type structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified , does not reasonably provide enablement for any ion conductive materials having a LISICON type structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  A compound such as Li4-xGe1-xPxS4 is a known LISICON type material but is not envisioned in the specification.
Claims 1-6, 8-11, 13-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for oxides cited in claims 7, 12 and 15, does not reasonably provide enablement for any compound containing Li and B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the garnet type structure present in an amount of 10-89.5%; the LISICON structure present in an amount of 10-89.5% and the compound containing Li and B in an amount of 0.5-30%, does not reasonably provide enablement for any amount present for the garnet structure, the LISICON structure and the compound containing Li and B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with 
Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 3 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.           Claim 4 is rejected because the Formula should not be labeled with a “B” because B represents boron and the periodic table.  “B” needs to be replaced with another letter of the alphabet.  In addition, the compound containing Li and B is present in the claim which is referring to boron.           Claim 7 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.           Claim 8 is rejected because it is unclear what the upper range of the molar ratio.           
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 4, 6-9, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (WO 2018/123479, translation).
            Yoshida teaches a lithium battery comprising a positive electrode, a negative electrode and the solid electrolyte layer arranged between the positive electrode layer and the negative electrode layer. The solid electrolyte layer includes the 1st solid electrolyte which is a main component and the 2nd solid electrolyte.  Yoshida teaches in on page 21, [0101], Table 1, in Example 6, a solid electrolyte comprising 96 wt% Li7La3Ta2O12 [LLT) and 4 wt% of (30 wt% Li4SiO4- 70 wt% Li3BO.sub.3). Thus teaching a garnet-type: 96 wt% Li7La3Ta2O12; a LISICON type: 1.2 wt% Li4SiO4 and a compound containing Li and B: 2.8 wt% Li3BO3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727